      Case 2:18-cv-00182-NDF Document 12 Filed 04/22/19 Page 1 of 3


                                                                     FiLED
                                                  ij.S. niSTRICT COUiU
                    UNITED STATES DISTRICT COURT FORiTHEGF iVYOMi^tU
                         DISTRICT OF WYOMING (Cheyenn^l                ^2 PM 1:24

CRAIG CUNNINGHAM,
Plaintiff,


                                               §   Civil Case No. 2:I8-cv-00182
Air Voice, Inc., et al

Defendant




               Plaintiffs Notice of Voluntary Dismissal of Air Voice Inc


1. The Plaintiff hereby requests the court dismiss Air Voice Inc, Dheer Gulati, Vivek

    Babbar, and Mukesh Mahajan without prejudice from this action persuant to FRCP

    41.,




Craig Cunningham, Plaintiff, Pro-se 3000 Ouster Road, ste 270-206, Piano, Tx 75075


4/16/2018
      Case 2:18-cv-00182-NDF Document 12 Filed 04/22/19 Page 2 of 3

                                                                               „.        fILED
                                                                                                 COURT
                    UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF WYOMING (Cheyenne)
                                                                              ^^^IUPR22 PH l:2ii
                                                                                 'IAn HAliR
CRAIG CUNNINGHAM,                               §                                   CHEYEm §' CLERK
Plaintiff,                                      §
                                                §
V.
                                                §
                                                §    Civil Case No. 2:18-cv-00182
Air Voice, Inc., et al                          §
                                                §
Defendant                                       §
                                                §




                            Plaintiffs Certificate of Service




     I hereby certify that on 4/16/2018 a true copy of the foregoing was mailed to the

                            defendants of record in this case.




Craig C                      Pro-se 3000 Custer Road, ste 270-206, Piano, Tx 75075


12/28/2018
                            N T EXAS
                            £h<^l:AS 7S0

XI0'yob                     PH ^ I.




          V^ D\ Hnc^
          ^11(9 U^^M\ f\H,


           02OO i —3&5031        ,llll||ll||l„|,|.,li,l,ll„,|l|M„,|,,„l|,l,.|l.|.,,.)||li|i
                                                                                              :18-cv-00182-NDF Document 12 Filed 04/22/19 Page
